Citation Nr: 1624774	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a healed right ankle avulsion fracture. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right leg disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980 and from January 1981 to January 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues on appeal, other than the claim to reopen service connection for a right leg disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right leg disability was initially denied in an unappealed October 2000 rating decision.  The claim was readjudicated and again denied following the enactment of The Veterans Claims Assistance Act of 2000 (VCAA) in February 2002.

2.  The evidence received since the February 2002 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a right leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for entitlement to service connection for a right leg disability was initially denied in an October 2000 rating decision as the Veteran did not respond to a request to submit evidence in support of the claim.  In essence, the RO found that the evidence did not establish a chronic right leg condition.  The Veteran did not appeal the October 2000 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The claim for entitlement to service connection for a right leg disability was readjudicated and denied in February 2002 following the enactment of the VCAA.  The evidence received since the February 2002 rating decision includes records of VA treatment documenting a current chronic right leg disability.  In November 2010, the Veteran's VA physician noted that an X-ray established the presence of degenerative changes in the right knee.  A year later, in October 2011, the Veteran was provided a physical therapy consultation at the Columbia VA Medical Center (VAMC) and diagnosed with osteoarthrosis and severe degenerative joint disease of the right knee.  This medical evidence is clearly new as it was not of record when the February 2002 rating decision was issued and is material as it relates to an element not previously established-the presence of a right leg disability.  The Board therefore finds that the evidence is new and material evidence and reopening of the claim is granted.




ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right leg disability is granted. 


REMAND

The Board finds that additional development is necessary with respect to the remaining claims on appeal.  In October 2012, the Veteran submitted a medical release form authorizing VA to obtain records of treatment for right and left leg conditions from a private facility dating from June 2012.  The claims file does not indicate that VA has made any efforts to obtain the private treatment records identified by the Veteran and such efforts are necessary under the duty to assist. 

The Board also finds that additional VA examinations and medical opinions are required with respect to the service connection claims on appeal.  The record contains August 2010 and November 2011 VA medical opinions addressing the etiology of the Veteran's claimed hearing loss, tinnitus, right leg, and left knee conditions, but these medical opinions are not adequate.  The examiners did not base their opinions on an accurate review of the record, specifically the contents of the service treatment records, and with respect to the Veteran's left ear hearing loss, did not address whether the pre-existing condition was aggravated as a result of active military service.  Additional examinations and opinions are therefore required. 

Additionally, the record contains the report of an October 2015 VA examination of the Veteran's right ankle and numerous records of VA treatment dated after the most recent adjudication of the claims on appeal in November 2013.  Neither the Veteran nor his representative have provided a waiver of initial AOJ consideration of the new evidence added to the record and the Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claims must be remanded to allow for readjudication by the AOJ.

Finally, a remand is required with respect to the claim for entitlement to TDIU.  The claim for TDIU was denied in the March 2012 rating decision and a notice of disagreement (NOD) was received from the Veteran in April 2012.  A statement of the case (SOC) has not been issued in response and a remand is therefore required to provide the Veteran a SOC regarding the claim for entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records from the Columbia (Dorn) VAMC dating from January 2016.

2.  Provide the Veteran an updated medical release form and ask that he complete it to allow VA to obtain records from the private podiatrist, Dr. Trenton Prioleau, at Eau Claire Cooperate Health Center.  If a valid release form is received, request records from the identified facility dating from June 2012 or a date specified by the Veteran.  Associate copies of these records with the claims file.  All attempts to obtain this evidence must be documented in the record.  If unable to obtain the evidence, contact the Veteran and his representative and ask that they submit the private treatment records. 

3.  Then, afford the Veteran a VA examination(s) to determine the nature and etiology of the claimed right leg and left knee disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present right leg and left knee disabilities are related to any incident of active duty service, to include the Veteran's treatment for bilateral lower extremity injuries documented in the service records. 

The Veteran contends that he incurred right leg and left knee disabilities due to injuries during his two periods of active duty service.  Service treatment records show that he was treated for a swollen left knee in March 1977 and a possible lipoma of the left leg with swelling in February 1978.  The Veteran was referred to the orthopedic clinic in November 1979 for pain and weakness of the right knee of unknown etiology, though the record does not indicate whether an orthopedic consultation was ever provided.  The Veteran reported experiencing swollen and painful joints and a "trick" or locked knee on the January 1980 separation report of medical history.  During his second period of active service, the Veteran incurred a right leg injury in April 1981 during a riot control exercise when he was struck on the right mid tibia with a club.  He was diagnosed with a bad bruise of the right mid tibia.  In December 1982, he was treated for a possible strain of an unspecified knee.  

A full rationale and basis must be provided for all stated medical opinions, to include specific reference to the history cited above. 

4.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  After performing all appropriate audiological tests, the examiner should determine the following: 

a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's pre-existing left ear hearing loss permanently increased in severity during a period of active duty service.  

Left ear hearing loss was documented on the September 1976 enlistment examination and was noted throughout the Veteran's periods of active service.  In December 1978, the Veteran reported that he thought his left ear hearing loss had worsened over the past two years. 

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any right ear hearing loss and/or tinnitus is etiologically related to active duty service.

5.  Issue a SOC addressing the claim of entitlement to TDIU.  If the Veteran perfects the appeal, return the claim to the Board.

6.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


